Case 4:18-cv-00005-ALM Document 47-1 Filed 10/23/20 Page 1 of 3 PageID #: 435




                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

RICKEY WESLEY, INDIVIDUALLY                §
AND ON BEHALF OF ALL OTHERS                §
SIMILARLY SITUATED,                        §
                                           §
            Plaintiff,                     §
                                           §
V.                                         §   CIVIL ACTION NO. 4:18-cv-0005-ALM
                                           §
EXPERIAN INFORMATION                       §
SOLUTIONS, INC.                            §
                                           §
            Defendant.                     §

                    DEFENDANT’S APPENDIX IN SUPPORT OF
                    MOTION TO FOR SUMMARY JUDGMENT

      Defendant attaches this Appendix in Support of Motion for Summary Judgment.




DEFENDANT’S APPENDIX IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                      Page 1
Case 4:18-cv-00005-ALM Document 47-1 Filed 10/23/20 Page 2 of 3 PageID #: 436


  Exhibit                              Description                        APP

     A      Declaration of Fatma Rizvan                               App 001 – 002

    A-1     Pay Practices Policy                                      App 003 - 005

    A-2     On Call, Standby and Call-Back Time Policy (01/01/2009)   App 006 - 008

    A-3                                                               App 009 - 011
            On Call, Standby and Call Back Time Policy (10/01/2017)
    A-4                                                                 App 012
            Personnel Information for James Shelton
     B                                                                App 013 - 046
            Deposition of Rickey Wesley
     C                                                                App 047 - 085
            Deposition of Francisco Lugo
     D                                                                App 086 - 127
            Deposition of Ihor Nakonecznyj
     E                                                                App 128 - 168
            Deposition of Jennifer Dodson
     F                                                                App 169 - 202
            Deposition of Joseph O’Connor
     G                                                                App 203 - 244
            Deposition of Ryan Stephens
     H                                                                App 245 - 285
            Deposition of Kevin Phan
     I                                                                App 286 - 318
            Deposition of David Dell




DEFENDANT’S APPENDIX IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                  Page 2
Case 4:18-cv-00005-ALM Document 47-1 Filed 10/23/20 Page 3 of 3 PageID #: 437




Dated: October 23, 2020                               Respectfully submitted,

                                              By: /s/ Paul E. Hash
                                                  Paul E. Hash
                                                  State Bar No. 09198020
                                                  Paul.Hash@jacksonlewis.com
                                                  Wendy Wilkins, Esq.
                                                  Texas Bar No. 24095715
                                                  Wendy.Wilkins@jacksonlewis.com
                                                  JACKSON LEWIS P.C.
                                                  500 N. Akard, Suite 2500
                                                  Dallas, Texas 75201
                                                  PH: (214) 520-2400
                                                  FX: (214) 520-2008

                                              ATTORNEYS FOR DEFENDANT




                                 CERTIFICATE OF SERVICE

               On October 23, 2020, I electronically submitted the foregoing document with the
Clerk of the Court for the U.S. District Court, Eastern District of Texas, using the electronic case
filing system of the Court. I hereby certify that I have served all counsel of record electronically,
as authorized by Federal Rule of Civil Procedure 5(b)(2), including the following:

                               J. Forester
                               Meredith Mathews
                               Forester Haynie PLLC
                               400 North St. Paul St., Suite 700
                               Dallas, TX 75201

                               Jill J. Weinberg
                               Weinberg Law Firm, PLLC
                               6425 Willow Creek Drive
                               Plano, TX 75093


                                              /s/ Paul E. Hash
                                              Paul E. Hash




4836-9814-4719, v. 1




DEFENDANT’S APPENDIX IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                 Page 3
